Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
 Applicant's submission filed on 8/10/22 has been entered. Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Franco et al. (2009/0012704 A1), in view of Sriver et al. (2010/0145784 A1), and further in view of KOLTNOW et al. (CA2974817).
Re-claims 1,3, 11, Franco et al. teach a method, comprising:
-identifying, by an application server, an inventory item of a plurality of inventory items as an inventory item of interest; (see e.g. paragraph 0089- In step 302 the customer requests location of at least one product. –[0088]-In step 254 the user launches a client-side product location service application on his mobile device 104. The client-side application requests location determination from the LCS/LBS in step 256.
-receiving, at the application server from a user equipment (UE), a data signal including current physical location of the UE that is determined using a location-based service (see e.g. paragraphs
[0079] The product location system 100 can include mechanisms or interface with systems that determine a user's location. Location can be determined by any of a number of systems, as will be appreciated by those skilled in the art. 
0085 - a registered user of the product location service (provided by product location system 100) approaches a Home Depot and in step 204 a LCS/LBS determines the user's location based on the user's mobile device 104.
-extracting, at the application server, the current physical location of the UE, from the data signal; (see e.g. paragraphs [0089]- In step 304, the LCS/LBS provides a current location of the user 
[0080] Location of, for example, mobile device 104, can be determined by a LoCation Service (LCS), and then used in a Location Based Service (LBS). That is, an LCS is generally considered to be a service that generates and provides location data, e.g., location of a mobile device. An LBS is generally considered to be service that uses knowledge of the mobile device's location (i.e., the location data) to a provide value based on mobile device's location. In some embodiments, the product location service can receive LCS location data and serve as an LBS by providing store and/or product location information based on the LCS data. Therefore, a LCS provider 140 is shown as providing such location data to the product location system 100. 
-determining, by the application server, [[a]] the current physical location of the UE  is within a preconfigured threshold distance from a location of the inventory item of interest; (see e.g. paragraphs 0033, 0034, 0081 [0033] The method can comprise providing a location of the user equipment in relation to the store, wherein the user equipment is a mobile device. --0034 the location of the mobile device is determined by the location service to be proximate to the store. --[0080] Location of, for example, mobile device 104, can be determined by a LoCation Service (LCS), and then used in a Location Based Service (LBS). That is, an LCS is generally considered to be a service that generates and provides location data, e.g., location of a mobile device. An LBS is generally considered to be service that uses knowledge of the mobile device's location (i.e., the location data) to a provide value based on mobile device's location. In some embodiments, the product location service can receive LCS location data and serve as an LBS by providing store and/or product location information based on the LCS data. Therefore, a LCS provider 140 is shown as providing such location data to the product location system 100. 
-based on the determining, providing, from the application server to the UE, an indication comprising the location of the inventory item of interest and the inventory item of interest; and (see e.g. paragraph 0054-When a participating user gets within a specified distance from the store (plus or minus LCS/LBS tolerance that can vary with the LCS/LBS employed), e.g., within 100 yards of a store on the user's product location service subscription list (e.g., Home Depot, WalMart, etc.), one of several communications with the user's wireless mobile device could be automatically triggered; [0055] 2. The user could be sent an SMS text message saying "Reply with product type, category, name or brand to obtain product location within Home Depot," that way the user only has to click reply and type in the product the user's looking for and hit send or speak the reply into the mobile device);--[0080- In some embodiments, the product location service can receive LCS location data and serve as an LBS by providing store and/or product location information based on the LCS data. Therefore, a LCS provider 140 is shown as providing such location data to the product location system 100. )
Franco et al. do not explicitly teach the following limitations.
However, Sriver et al. teach - based on a response to the indication, generating, by the application server, a machine-readable pass comprising a prequalification status to complete a transaction associated with the inventory item of interest; and transmitting, by the application server, the machine-readable pass to the UE, wherein the prequalification status in the machine-readable pass is accessed to complete the transaction associated with the inventory item of interest.
(see e.g. abstract, paragraphs 0025, 0024, 0037,0046,0040, -- A discount code is selected based on the physical location, the local time, and the user purchase history, where the discount code is valid for a specified time period at a specified merchant location. The discount code is transmitted to the user mobile device.  – A customer who lives in Rocherster, Minn. And travels to Orlando, Fla. Could have the application query a retailer server to see if any time and location based deals are available in the local area. ---A notification is sent to the user and is an icon on the user’s mobile device informing the user that a free Café Mocha is available at the specified coffee shop with a map and directions from the user’s current location. –The display screen 100 can be any display area such as a liquid crystal display (LCD),  touch screen, or any other display area configured to display text or images to the user.—The discount code 104 can be provided to a cashier upon checkout
Therefore, it would have been obvious to a person of ordinary skill in the art to modify Franco et al., and include the step cited above as taught by Sriver et al., in order to allow retailers to engage with customers in a customized manner, gain more purchases from customers, allow discounts to be sent specifically and directly to potential customers known to be more likely to purchase (see e.g. paragraphs 0021-0023).
Franco et al., in view of Sriver et al. do not explicitly teach the following limitations.
However, KOLTNOW et al. teach wherein the prequalification status comprises a maximum amount for which the user is prequalified (see e.g. paragraphs
[0084]  For example, the digital credit account identifier 344 received at the mobile device may be a QR code, bar code, digital image of a credit card, or other type of identifier for providing credit account information digitally to a POS. 
[0085] One example of a digital credit account identifier 344 may be a temporary shopping pass which may include: the user's name, credit limit, store card account number, terms of use for the temporary shopping pass, a rotating GIF to prevent screenshots from being accepted at POS, a banner asking customer to present their ID to the associate to use the temporary account, or the like.
 [0075] Referring now to 260 of Figure 2A, one embodiment provides the incentive to the user's mobile device. For example, at 328 of Figure 3A, the user receives the 10% off offer. Similarly, in Figure 3C, if the user is not pre-approved 365 then at 370 the user receives the 10% offer.  Although the offer is shown as being 10% off, that is merely for purposes of clarity. The offer may be any of the types such as described in conjunction with Figures IA and B.
[0077] one embodiment provides a pre-approved credit offer to the user via the user’s mobile device in conjunction with the incentive.
[0075]  For example, at 330 of Figure 3A, the user receives the 10% off offer and also receives a pre-approved credit offer at the user's mobile device.
[0088] In one embodiment, the offer 105 may be provided based on a location of a user as determined by the user's mobile device 420. ---- For example, the offer 105 may be a physical item such as a poster, or the like and include a visual code such as a barcode, QR code, or the like. As such, offer 105 may be scanned to be redeemed.
[0089] In another example, the offer is provided by an application on the user's mobile device 420 after the user enters into the area defined by geo-fence 405. In yet another embodiment,  the offer is provided on the user's mobile device 420 when a location capability of the user's mobile device determines that the user's mobile device 420 is located near retail store 400. .
based on the response to the indication, authenticating a user of the UE to receive the pass from an application server (see e.g. paragraphs 0031 -0033).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify Franco et al., in view of Sriver et al., and include the step cited above as taught by KOLTNOW et al., because by providing an offer only to a prequalified user, the concern of embarrassing the user due to denial of credit is reduced. Moreover, by providing the offer to the user on the user's mobile device, the store can move the interaction and offer away from the register area. (see e.g.  paragraph 0086).

Re-claims 4-6, Franco et al. do not teach the limitations as claimed.
However, Sriver et al. teach a method of claim 1, further comprising -sending, to the UE, second pass comprising a prequalification status corresponding to a second inventory item of interest to complete a transaction associated with the second inventory item of interest. (see e.g. paragraph 0029 –rebate for oil change at ABC/ - When the customer leaves the ABC, she gets a coupon for the gas station to the east that is on her way. Offer a deal or discount on a floor mat.)
Therefore, it would have been obvious to a person of ordinary skill in the art to modify Franco et al., and include the step cited above as taught by Sriver et al., such that customers with high conversion rates to such discounts can be targeted for further discounts, and improve the merchant’s inventory control (see e.g. paragraphs 0024, 0025).
Franco et al., in view of Sriver et al., do not explicitly teach the following limitations.
However, KOLTNOW et al. teach  -providing the machine-readable pass and one or more actions associated with the pass for displaying of the UE (see e.g.(paragraphs 0075, 0077, 0089).
-wherein the machine-readable pass comprises a Quick Response (QR) code. (see e.g. paragraph 
0084).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify Franco et al., in view of Sriver et al., and include the step cited above as taught by KOLTNOW et al., because utilizing the QR Code with pre-populated data reduces the amount of data a consumer has to key in (see e.g. paragraph 0048).

Re-claim 8, Franco et al. teach the method of claim 1, further comprising: retrieving, at the application server, physical location information of the inventory item of interest; and monitoring the physical location of the UE using a location-based service to determine whether UE is within the preconfigured threshold distance of the location of the inventory item of interest (see e.g. paragraphs 0079, 0053.)

Re-claim 9, Franco et al. teach the method of claim 1, wherein providing the indication comprises: in response to determining that the UE is within the preconfigured threshold distance of the location of the inventory item of interest, pushing the indication to the UE (see e.g. paragraphs 0053, 0080 –
Embodiments that are automatically initiated can require the voluntary opt-in or subscription by the user and can employ the use of location services (LCS) an/or location based services (LBS) that determine or detect the proximity of the user to a retail store employing the product location service in order to trigger a communication with the user for the purpose of minimizing the user's effort to interface with the product location service.)

Claim 10 recites similar limitations as claim 1, and is therefore rejected under the same arts and rationale.
Furthermore, Sriver et al. teach “pushing the machine-readable pass to the UE”. See e.g. paragraphs 0024-0028).

Claim 11 recites similar limitations as claim 3, and is therefore rejected under the same arts and rationale.
Claim 12 recites similar limitations as claim 4, and is therefore rejected under the same arts and rationale.
Claim 13 recites similar limitations as claim 5, and is therefore rejected under the same arts and rationale.
Claim 14 recites similar limitations as claim 6, and is therefore rejected under the same arts and rationale.
Claim 15 recites similar limitations as claim 7, and is therefore rejected under the same arts and rationale.
Claim 16 recites similar limitations as claim 1, and is therefore rejected under the same arts and rationale.
Claim 18 recites similar limitations as claims 4 and 5, and is therefore rejected under the same arts and rationale.
Claim 19 recites similar limitations as claim 6, and is therefore rejected under the same arts and rationale.
Claim 20 recites similar limitations as claim 7, and is therefore rejected under the same arts and rationale.

Claims 2, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Franco et al. (2009/0012704 A1), in view of Sriver et al. (2010/0145784), in view of KOLTNOW et al. (CA2974817), and further in view of Newsum et al. (US 20170193530 A1).
Re-claim 2, Franco et al., in view of Sriver et al., in view of KOLTNOW et al., do not teach the limitation as claimed.
However, Newsum et al. teach setting the machine-readable pass to be stored in a mobile wallet on the UE for a predetermined time duration. (see e.g. paragraphs 0198, 0142, 0143 -[0198] j. Offers that are accepted or added to the customer's "wallet" have a time sensitive expiration on them based on the retail enterprise's needs.  -- b. Allows consumers to add offers to their wallet for future redemption. [0143] c. Once offers are added to the wallet the timer will begin to countdown to expiration time to help drive need to redeem.)
Therefore, it would have been obvious to a person of ordinary skill in the art to modify Franco et al, in view of Sriver et al., in view of KOLTNOW et al., and include the predetermined time duration to the saved pass in the wallet, as taught by Newsum et al., in order to help drive the need to redeem (see e.g. paragraph 0143).

Claim 17 recites similar limitations as claim 2, and is therefore rejected under the same arts and rationale.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Franco et al. (2009/0012704 A1), in view of Sriver et al. (2010/0145784), in view of KOLTNOW et al. (CA2974817), and further in view of Buerger et al. (2016/07 71555 A1).
Re-claim 7, Franco et al. in view of Sriver et al., do not teach 
However, KOLTNOW et al., teach a method further comprising: - receiving a type of the response to the indication (see e.g. paragraphs 0030-0031).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify Franco et al., in view of Sriver et al., and include the step cited above as taught by KOLTNOW et al., in order to provide different options to the user (see e.g. paragraph 0031).
Franco et al. in view of Sriver et al., in view of KOLTNOW et al., do not teach the following limitations
However, Bueger et al. teach receiving a time difference between the displaying the indication and the response to the indication at the application server .
 [0067] The system further provides a functionality which allows the user institution to monitor customer acceptance of offers and/or to redetermine the nature of offers provided to customers in real-time.
0068] This functionality may be known as a real-time results tracking and report generator.).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify Franco et al., in view of Sriver et al., in view of KOLTNOW et al. and include the step cited above as taught by Bueger et al., in order to monitor customer acceptance of offers and/or to redetermine the nature of offers provided to customers in real-time. (see e.g. paragraph 0067.


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on the reference challenged in the arguments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Christensen (10621671) - Broadcasting vehicle and insurance information to mobile devices in the vicinity of a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627     
                                                                                                                                                                                                   August 26, 2022